                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:19-cv-00183-MR

DAMON M. MOBLEY,            )
                            )
              Plaintiff,    )
                            )
vs.                         )                           ORDER
                            )
                            )
                            )
FNU TANKERSLY,              )
                            )
              Defendant.    )
___________________________ )

      THIS MATTER is before the Court on Plaintiff’s letter to the Clerk.

[Doc. 40].

      Pro se Plaintiff Damon M. Mobley (“Plaintiff”) is currently incarcerated

at Ashe County Jail in Jefferson, North Carolina. Plaintiff filed a Complaint

under 42 U.S.C. § 1983 against Defendants FNU Tankersly and FNU Tipton

on June 7, 2019.     [Doc. 1]. The Court allowed Plaintiff’s Complaint to

proceed against Defendant Tankersly, but Defendant Tipton was dismissed

as a Defendant. [Doc. 10]. Defendant Tankersly’s motion for summary

judgment is currently pending before the Court. [Doc. 24].

      Now before the Court is Plaintiff’s letter, directed to the Clerk, in which

Plaintiff states that some of his “paperwork” related to this action was



        Case 1:19-cv-00183-MR Document 41 Filed 11/02/20 Page 1 of 2
damaged due to a spill of dirty mop water. [Doc. 40]. Plaintiff states that he

“can still read them” but asks the Clerk to tell him how he can get copies of

all his documents. [Id.].

        The Court declines to consider this letter and will strike it from the

record in this matter. As Plaintiff was expressly directed in the Order of

Instructions mailed to him on June 10, 2019, documents Plaintiff files with

the Court should not be directed to the Clerk of Court. [Doc. 3 at ¶ 5]. Should

the Plaintiff seek particular relief, he must file a proper motion with the Court.

[Id. (“Only motions will be ruled on by the Court.”)]. The Court will, however,

direct the Clerk to send Plaintiff a copy of the docket in this matter should it

assist Plaintiff in identifying any documents he may need to seek by proper

motion.

                                      ORDER
        IT IS, THEREFORE, ORDERED that the Plaintiff’s [Doc. 40] is

STRICKEN from the record in this matter.

        The Clerk is respectfully instructed to send Plaintiff a copy of the docket

in this matter.
Signed: October 31, 2020




                                         2

           Case 1:19-cv-00183-MR Document 41 Filed 11/02/20 Page 2 of 2
